AMENDED AND RESTATED PROMISSORY NOTE

$700,000

Knoxville, Tennessee
August 18, 2005

        FOR VALUE RECEIVED, the undersigned, TENGASCO, INC., a Tennessee
corporation and TENGASCO PIPELINE CORPORATION, a Tennessee corporation (the
“Maker” whether one or more), jointly and severally promise to pay to the order
of Dolphin Offshore Partners, LP, whose address is care of Dolphin Asset
Management Corporation, 129 East 17th St., New York, N.Y. its successors and/or
assigns (said parties and any subsequent holders hereinafter being collectively
called the “Holder” at 129 East 17th St., New York, N.Y (or at such other place
as the Holder hereof may designate) the principal sum of SEVEN HUNDRED THOUSAND
DOLLARS ($700,000), (the “Principal”), plus interest (the “Interest”) at the
rate set forth below on the Principal from time to time remaining unpaid.

        Interest on the outstanding Principal balance shall accrue at a rate of
twelve percent (12%) per annum based upon a 360-day year. Interest on the unpaid
principal balance shall accrue from date hereof and shall be payable monthly on
the first day of each month. The entire unpaid Principal and any accumulated
unpaid Interest thereon shall be due (the “Due Date”) on December 31, 2005.

        REPLACEMENT AND EXTENSION OF ORIGINAL NOTE. This Amendment and
Restatement of Promissory Note is issued in replacement for the total of the
principal amount remaining unpaid under that certain Promissory Note issued by
the Maker hereof dated May 19, 2005 payable to the Holder in the original face
amount of $700,000 (the”Original Note”). This Amendment and Restatement is also
issued in extension of the due date of the Original Note to December 31, 2005.
The indebtedness of the Maker to the Holder evidenced by the Original Note is
continuing indebtedness and nothing herein shall be deemed to constitute a
novation of the Original Note or as a release or to otherwise adversely affect
any rights of Holder against the Maker as to the principal remaining unpaid
under the Original Note as of the date hereof. All principal amounts outstanding
as of the date hereof under the Original Note shall be transferred to, and be
deemed to be outstanding under, this Amended and Restated Promissory Note.

        This Note is secured by a lien on following property wherever located
and whether now/owned or hereafter owned or acquired by Maker, whether or not
affixed to realty, and all Proceeds and Products thereof in any form, and all
parts, accessories, attachments, special tools, additions, replacements,
substitutions and accessions thereto or therefor and in all increases or profits
received therefrom (Collateral): all of Maker’s interest, either real or
personal, tangible or intangible; in that certain undivided interest in pipeline
facilities owned by the Company and described in Exhibit A attached hereto and
incorporated herein by reference.

        This Note is a Note referred to in the Continuing Security Agreement
dated December 3, 2003 between Maker and Holder, and is entitled to the benefits
and subject to the terms thereof and may be prepaid in whole or in part and
secured by the collateral as provided therein.

    1.        Default. The happening of any of the following events shall
constitute an event of default hereunder: failure of Maker to pay in full any
Principal payment or Interest Payment due hereunder promptly when it becomes
due; the occurrence of any one or more of the Events of Default specified in the
Security Agreement or the Maker becoming bankrupt, insolvent or if any
bankruptcy (voluntary or involuntary) or insolvency proceedings (as said terms
“insolvent” and “insolvency proceedings” are defined in the Uniform Commercial
Code of Tennessee) are instituted or made by or against Maker, or if application
is made for the appointment for a receiver for the Maker or for any of the
assets of any Maker, or as assignment is made for the benefit of the Maker’s
creditors.

        Upon the happening of any event of default as defined herein, the
Holder, at its option, may declare the entire unpaid Principal balance of this
Promissory Note without notice or demand, together with accrued Interest, to be
immediately due and payable without notice or demand. In the event of default,
the then unpaid principal balance hereof shall bear interest from the time of
such default at the maximum legal rate permissible.

        In addition to payment of Interest and Principal, if there is a default
in this Note, the Holder shall be entitled to recover from the Maker all the
Holder’s costs of collection, including the Holder’s attorneys’ fees (whether
incurred in connection with any judicial, bankruptcy, reorganization,
administrative, appeals or other proceedings and whether such fees or expenses
arise before proceedings are commenced or after entry of any judgment), and all
other costs or expenses incurred in connection therewith.

    2.        Waiver. With respect to the payment hereof, the Maker waives all
rights of exemption of property from levy or sale under execution or the process
for the collection of debts under the Constitution or laws of the United States
or of any state thereof, and demand, presentment, protest, notice of dishonor,
suit against any party, and all other requirements necessary to charge or hold
any Maker liable hereunder.

        No failure or delay on the part of the Holder in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Maker or the Holder at law, in equity or
otherwise. Any amendment, supplement or modification of or to any provision of
this Note, any waiver of any provision of this Note and any consent to any
departure by the Maker from the terms of any provision of this Note, shall be
effective (i) only if it is made or given in writing and signed by the Maker and
the Holder of this Note and (ii) only in the specific instance and for the
specific purpose for which made or given.

    3.        Fees and Costs. The Maker agrees to pay all filing fees and taxes,
and all costs of collection or securing or attempting to collect or secure the
payment thereof, including attorneys’ fees, whether or not involving litigation
and/or appellate proceedings.

    4.        Remedies. The Holder shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver
of any kind shall be valid, unless in writing and signed by the Holder. All
rights and remedies of the Holder shall be cumulative. Furthermore, the Holder
shall be entitled to all the rights of a Holder in due course of a negotiable
instrument. In the event of default, Holder shall have all remedies available to
a secured party under the Uniform Commercial Code. Holder shall give Maker ten
business days notice in writing of any public or private sale of the property
securing this note. Holder shall incur no liability as a result of the sale of
the property securing this note, other than for its own negligence, willful
misconduct, or bad faith.

    5.        Warranty of Title. The seller warrants that the Maker’s title to
the property is free of any encumbrance.

    6.        Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York. Any provision of this Note
that may be unenforceable or invalid under any law shall be ineffective to the
extent of such unenforceability or invalidity without affecting the
enforceability or validity of any other provision hereof.

    7.        Notice. Any notice required to be given to any person shall be
deemed sufficient if mailed, postage prepaid, to such person’s address as set
forth in this Note.

    8.        Successors and Assigns. The provisions of this Note are binding on
the assigns and successors of Maker and shall inure to the benefit of the Holder
and its successors and assigns.

    9.        Collection. If this Note is not paid upon demand or according to
the tenor hereof and strictly as above provided, it may be placed in the hands
of an attorney at law for collection. In such event, each party liable for
payment thereof, as Maker, endorser, guarantor or otherwise, hereby agrees to
pay the holder hereof, in addition to the sums above stated, a reasonable
attorneys’ fee, whether or not suit be initiated, which fee shall include
attorneys’ fees at the trial level and on appeal, together with all costs
incurred. IN THE EVENT THAT LITIGATION IS INITIATED FOR THE COLLECTION OF THE
OBLIGATION EVIDENCED BY THIS NOTE, THEN MAKER HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY REGARDING THIS NOTE AND ANY AGREEMENT OR INSTRUMENT SECURING SAME, AND
THE PREVAILING PARTY IN SUCH LITIGATION SHALL BE ENTITLED TO AN AWARD FOR COSTS
AND REASONABLE ATTORNEYS’ FEES INCURRED IN THE LITIGATION, INCLUDING ALL TRIALS
AND APPEALS RELATING THERETO.

        The Maker hereby irrevocably consents and submits to the exclusive
jurisdiction of the United States federal courts and the courts of the State of
New York located in New York, New York, in connection with any action or
proceeding arising out of or relating to this Note or any document or instrument
delivered pursuant hereto.

        For purposes of any action that may be brought to enforce this Note, the
Maker agrees that this Note constitutes an instrument for the payment of money
only within the meaning of Section 3213 of the Civil Practice Law and Rules of
the State of New York.

        Notwithstanding anything to the contrary, in no event, whether by reason
of advancement of the proceeds hereof, acceleration of maturity of the unpaid
balance hereof, or otherwise, shall the amount taken, reserved or paid, charged
or agreed to be paid, for the use, forbearance or detention of money advanced
pursuant hereto or pursuant to any other document executed in connection
herewith, exceed the maximum rate allowed by New York law. If any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any other provisions hereof shall not
be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

        The Maker shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental authority or any other person) as may be
reasonably required or appropriate to carry out or to perform the provisions of
this Note.



TENGASCO, INC.

By:s/JEFFREY R. BAILEY
Jeffrey R. Bailey, President

TENGASCO PIPELINE CORPORATION

By: s/Robert M. Carter
Robert M. Carter, President

--------------------------------------------------------------------------------

EXHIBIT A to AMENDMENT AND RESTATEMENT OF PROMISSORY NOTES Dated August 18, 2005
between Tengasco, Inc. and Tengasco Pipeline Corporation as Maker and Dolphin
Offshore Partners, LP as Holder.


        Any and all undivided interest in and to Tengasco Pipeline Corporation’s
right, title, and interest in, to the following property rights-of-way, leases
(other than the right to produce oil or gas under any lease granting pipeline
installation and use rights) and/or easements located in Hancock County, Hawkins
County, and Sullivan County, Tennessee.

        [PHASE I]: That certain steel pipeline main, 6 inches and 8 inches in
diameter, as it has been installed, together with all associated permits,
pipeline rights-of-way, and pipeline installation rights under oil and gas
leases (but excluding any rights to produce oil and gas leases under any oil and
gas lease granting such pipeline installation rights), from a point at the Big
Creek Missionary Baptist Church at the intersection of Upper Caney Valley Road
and Big Creek Road in Hancock County, Tennessee, extending generally eastward
north of the Clinch River, boring under the Clinch River and proceeding
generally southward along an existing Tennessee Valley Authority power line
easement along and within rights-of-way thereon, which are incorporated by
reference for all purposes but without limiting the generality of the foregoing
description, proceeding further into Hawkins County, Tennessee, to a point of
intersection of the existing installed pipeline with the distribution system of
Hawkins County Gas Utility District, a total distance described in this
paragraph of approximately 26.0 miles; together with

        [PHASE II]: That certain steel pipeline main 8 inches and 12 inches in
diameter as it has been installed, together with a 4-inch supply line already
constructed, with all associated contracts, permits, agreements, and pipeline
rights-of-way, extending from a point of intersection of the existing installed
Phase I pipeline described above with the distribution system of Hawkins County
Gas Utility District and proceeding from that point generally eastward along
rights-of-way along Highway 11-W, and proceeding further along and within the
right-of-way of Highway 11W in accordance with the permit granted by Tennessee
Department of Transportation to Tengasco Pipeline Corporation dated April 11,
2000, and proceeding generally eastwards to a point located on the grounds of
Holston Army Ammunition Plant in accordance with the Tenant Use Agreement
between Royal Ordinance North America, Inc. (now BAE Systems Ordnance Systems,
Inc.) and Tengasco Pipeline Corporation dated June 16, 2000, which agreement is
incorporated by reference for all purposes, proceeding to a point on the grounds
of the Holston Army Ammunition Plant known as Mead Station, proceeding from that
point further both as a 4-inch supply line to Holston Area A and ending at the
Area A boilers and as a 12-inch main line generally southward, off the grounds
of Holston Army Ammunition Plant and across rights-of-way to and including
property owned by Eastman Chemical Company, and proceeding to the point of
interconnection with the existing natural gas system owned by Eastman Chemical
Company in Kingsport, Sullivan County, Tennessee, a total distance described in
this paragraph of approximately 30.4 miles, together with compressors, valves,
stations and metering equipment installed to effect deliveries through the
pipeline .